CONCURRING OPINION
Mollison, Judge:
I concur in the opinion written by my colleague, but because our decision in this case represents a reversal of the position taken by us in the decision in the incorporated case I believe some further explanation is merited.
*414I agree with Chief Judge Oliver that the provision made in paragraph 2 for “vinyl alcohol, * * * esters * * * of any of the foregoing, * * * polymerized” would cover a polymerized double ester of vinyl alcohol, i. e., a copolymer such as is involved here, as well as a polymerized single ester of vinyl alcohol.
It is established by the record that polymers are normally considered synthetic resins, and that the copolymer here involved is a synthetic resin. It is, therefore, covered by the language of both competing paragraphs, 2 and 11. If, as is indicated by the record, the term “esters * * * 0f * * * [vinyl alcohol], polymerized” denotes a certain kind of synthetic resins, then that provision in paragraph 2 of the tariff act must be more specific than the provision in paragraph 11 for synthetic resins generally, as the former would, so to speak, denote the species, while the latter would denote the genus.
The fact that polymers are also synthetic resins was not brought out in the record in the incorporated ease, and when the writer considered in the decision in that case the relative specificity of the two designations, he regarded the former as a general designation by composition of a class of things which would include synthetic resins as a subdivision thereunder. It now appears, by reason of the additional evidence offered at the trial, that this was an erroneous concept.